PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/926,455
Filing Date: 20 Mar 2018
Appellant(s): SHIN-ETSU CHEMICAL CO., LTD.



__________________
Harris Pitlick
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 17 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 1 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable
over Nagayama et al. (Appl. Entomol. Zool., 2006, cited in the Office action mailed
on 1/13/20) in view of Shinozuka et al. (JP2012250957A, cited on PTO Form 1449).

(2) Response to Argument

	Appellants argue (page 8, #2) that the Office erroneously finds at page 8 of the Final rejection that claim 1 should be interpreted by a so-called whereby clause not giving it any patentable weight.  The Office then goes on to state that since the prior art teaches the same container and same sex pheromones in the same ratio it is reasonable to conclude it possess the same property.  It is argued that this limitation is entitled to patentable weight and is a property of the preparation.  It is argued that Nagayama and Shinozuka do not suggest the presently claimed invention and thus cannot teach the claimed property.  
	Regarding Appellants arguments, the position of the examiner is that the wherein clause is merely stating the result of the limitations in the claim.  Nagayama et al. teaches Z11-16:AC Z-11-hexadecenyl acetate) and Z11-16:OH (Z-11-hexadecenol) were blended in different ratios between 100 and 0, maximum catch was observed at 75:25 (i.e. 3:1).  Thus Nagayama et al. teaches the same mixture solution consisting of the same claimed acetate compound and alcohol compound in a weight ratio falling within the claimed ratio.  Shinozuka et al. teaches a dispenser, which can be in the shape of a tube, wherein an insect pheromone diffuses and permeates the wall.  The dispenser comprises a liquid phase with a pheromone liquid and a container made from a resin film.  The resin film is bionolle 3001.  Neither reference states the ratio of residual weight percentage.  Looking to the instant specification, example 1, a tube made of Bionolle 3001, which is the same material as Shinozuka et al. with a pheromone mixture solution has a residual weight percentage falling within the scope claimed.  Shinozuka states that it is the aliphatic polyesters which made it possible to provide a biodegradable pheromone dispenser having excellent pheromone release controllability (paragraph 0009) which is the same advantage and use as the instantly claimed container.  Shinozuka et al. teaches releasing the pheromones over 130 days.  Singh et al. (cited in the Office action mailed on 12/1/21) teaches the pink borer, which is the insect species taught by Nagayama has a total life cycle of males and females from egg laying to adult emergence of about 112 to 116 days.  The prior art suggests release the pheromone over the same effective action period. Therefore, while Appellants contend the examiner did not give this limitation weight, the examiner did address this limitation.  The prior art is silent with respect to the residual weight percentage, however, based on the formation of a container from the same material as taught in the instant specification and the pheromones in the same ratio thus closely resembling example 1 of the instant specification, it is the examiner’s position that the prior art would possess this property.  
	Appellants argue (page 9, starting at paragraph #4), Nagayama discloses applying a mixture of Z11-16:AC Z-11-hexadecenyl acetate) and Z11-16:OH (Z-11-hexadecenol) in hexane in the depression of a rubber septum.  It is argued that the septum is used as a bait or lure and differs from the container for enclosing the pheromones.  Since no membrane is required in the rubber septum, Nagayama does not have a problem caused by a difference in the permeate rate.  It is argued that Nagayama is not concerned with permeation rate problem.  It is only with the present disclosure as a guide, one skilled in the art could combine Nagayama and Shinozuka.  It is argued that the amount per septum or per dispenser is quite different between Nagayama and Shinozuka.  The release mechanisms between the rubber septum of Nagayama and Shinozuka is different.  
	Regarding Appellants arguments, while Nagayama does teach application of the mixture to a septum, this is not the only reference utilized.  Additionally, Nagayama concludes that the synthetic pheromone utilized would be useful for population monitoring and mating disruption of the pink border (see page 403, last sentence).  Shinozuka teaches in the background of the invention that in the use of a pheromone agent to inhibiting mating, sustained release is important.  It is taught that the pheromone (paragraph 0003) is incorporated into a plastic container such as a tube and attached to a tree branch.  The pheromone diffuses and permeates the wall of a plastic container and is released as a vapor into the atmosphere.  The release property of the pheromone from the dispenser is mainly controlled by the material, thickness, surface area, etc. of the container.  Pheromones include Z-11-hexadecenyl ester acetate and can be used in combinations.  Therefore, the combination of the references themselves would suggest appellants invention.  The advantages of sustained release is taught by Shinozuka.  Since the combination mixture taught by Nagayama is disclosed as being useful for mating disruption, which is the exact reason that the dispenser of Shinozuka is utilized and since Shinozuka suggests similar pheromones can be utilized, there is a reasonable expectation of success.  Depending on the desired length of release, one skilled in the art can readily determine how much of a pheromone mixture should be included in the dispenser to ensure release over the desired release period.  
	Appellants argue (page 11, starting at paragraph #2), Shinozuka teaches that stable release cannot be achieved without the liquid absorption sheet.  This clearly teaches away from the presently claimed container which necessarily exclude a liquid absorption sheet.  Appellants argue that removing the sheet would render Shinozuka unsatisfactory for its intended purpose.
	Regarding Appellants arguments, firstly, Nagayama is the primary reference and thus the prior art being modified.  There is nothing in Nagayama that would suggest the use of a controlled release dispenser would render the pheromone mixture unsatisfactory for its intended purpose.  With regards to the container being made entirely of a membrane, this does not exclude other things from being included inside the container.  Looking to figure 1 of Shinozuka, while this example is a bag, Shinozuka does teach that other shapes include a tube.  Layers 3 and 4 are made from the bionolle 3001 which is the polyester instantly claimed.  Layer 5 is the liquid absorption sheet which is located inside the tube.  Therefore, the tube is still made entirely out of the polyester.  Furthermore, even if the claim is interpreted as excluding additional material other than the polyester, examples of the liquid absorbent sheet include biodegradable plastics such as polybutylene succinate adipate (see paragraph 0021 of Shinozuka).  This is the exact same material that layers 3 and 4 are made from (see paragraphs 0017-0018 of Shinozuka).  When interpreting layer 5 as being part of the tube, it would result in the entire tube being made of the same material claimed.  
	Appellants argue (page 11, starting at the last paragraph), Shinozuka exemplifies mixtures of pheromone substances that are excluded by the instant claim language.  Shinozuka does not analyze the component ratio of the release mixture.  Nagayama does not analyze the component ratio of the released mixture, either.  
	Regarding Appellants arguments, as addressed above, Shinozuka and Nagayama are silent with respect to the analysis of the component ratio of the released mixture.  This is how the container behaves in use.  Since as addressed above, the same material is utilized for form the container and Shinozuka teaches that he pheromone diffuses and permeates the wall of a plastic container and is released as a vapor into the atmosphere.  The examiner cannot agree that Appellants have shown that the prior art would not possess this property.  While Shinozuka does not expressly teach the claimed pheromones, it generally teaches that pheromones and pheromone mixtures can be utilized and suggests pheromones reading on the instant claims can be utilized.  
	Appellants argue (page 12) Shinozuka does not meet the limitations of formula I.  It is argued that Shinozuka does not disclose the limitations of instant claims 9-10.
	Regarding Appellants arguments, firstly, the examiner does not completely understand appellants arguments.  Looking at the English translation provided with the Office action mailed on 9/10/2020, paragraph 0018 of Shinozuka expressly teaches Bionolle 3001.  This is the same material of example 1 of the instant specification.  This material is spelt the same way.   Furthermore, in paragraph 0018 of Shinozuka,  the polymer is taught as polybutylene succinate adipate which is the same polymer taught in example 1 (copolymer of butylene adipate and butylene succinate).  No evidence of record establishes that these two materials are not exactly the same.  Since the instant specification recognizes that this commercially available product is a 20:80 mole ratio, this corresponds to an x value of 0.8 which falls within the scope of claims 9 and 10.  


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616                                                                                                                                                                                                        May 31 2022

Conferees:
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615                                                                                                                                                                                                        
/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619 
                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.